Exhibit 10.30

DOMTAR INC.

DEFERRED SHARE UNIT PLAN

FOR OUTSIDE DIRECTORS

December 2002, amended and restated November 3, 2008



--------------------------------------------------------------------------------

DEFERRED SHARE UNIT PLAN

FOR OUTSIDE DIRECTORS

1. Purpose

The Plan has been established in order to provide deferred share units of Domtar
Inc. to the outside directors in recognition of their contribution to the
Corporation and as an integral part of their overall compensation. The deferred
share units provided to the outside directors as part of their remuneration are
intended to promote their identification with shareholder interests and to allow
them to participate in the long-term success of Domtar.

2. Definitions

For purposes of the Plan:

 

  a. “Board” means the Board of directors of Domtar Inc.;

 

  b. “Cash Compensation” means that portion of a director’s total annual
compensation that is composed of his Board and committee annual retainer fees
and attendance fees;

 

  c. “Committee” means the Nominating and Corporate Governance Committee of the
Board;

 

  d. “Corporation” means Domtar Inc.;

 

  e. “Common Share” means a common share of Domtar Inc. traded on the secondary
market;

 

  f. “Deferred Share Unit” means a unit, equivalent in value to a Common Share,
credited by means of a bookkeeping entry in the books of the Corporation to an
Eligible Director’s account pursuant to the terms and conditions of the Plan;

 

  g. “Due Date” means the last business day of March, June, September and
December of the Corporation’s fiscal year, unless otherwise determined by the
Committee;

 

  h. “Election Form” means a document substantially in the form of Schedule A to
the Plan;

 

  i. “Eligible Director” means a person who is, at the relevant time, a director
of the Corporation and who is not a full-time salaried officer or employee of
the Corporation or any of its subsidiaries;

 

  j. “Market Value” on any particular day means the market value of one
(1) Common Share on such day which, (i) for Eligible Directors resident in
Canada, shall be calculated on the basis of the closing price for a common share
on The Toronto Stock Exchange on that day, or if at least one (1) Common Share
shall not have been traded on The Toronto Stock Exchange on that day, on the
immediately preceding day for which at least one (1) Common Share was so traded,
and (ii) for Eligible Directors resident in the United States, shall be
calculated on the basis of the closing price for one (1) Common Share on the New
York Stock Exchange on that day, or if at least one (1) common share shall not
have been traded on the New York Stock Exchange on that day, on the immediately
preceding day for which at least one (1) Common Share was so traded; or if, at
any time, the Common Shares are no longer listed on such stock exchanges, then
the Market Value shall be calculated on the basis of the closing price, on the
aforesaid day, for a Common Share on the stock exchange on which the Common
Shares are listed and had the greatest volume of trading on that particular day;

 

  k. “Participant” means a director or former director of the Corporation who
has been credited with Deferred Share Units under the Plan;

 

  l. “Plan” means the Domtar Inc. Deferred Share Units Plan for Outside
Directors, as amended from time to time;

 

  m.

“Quarterly Cash Compensation” means the amount, expressed in dollars,
representing 25% of the Cash Compensation which would, but for the Plan, be
payable in cash on the last business day of March, June, September and December
by the Corporation to an Eligible Director, or if, with respect to any

 

1



--------------------------------------------------------------------------------

 

Due Date, an Eligible Director has served during the applicable term as a member
of the Board for a number of days that is less than the full quarter, the
amount, expressed in dollars, which is the product of:

 

  (i) the quotient determined by dividing:

 

  (a) the number of days in the particular quarter during the term in which the
Eligible Director served as a member of the Board, by

 

  (b) the aggregate number of days in the particular quarter, and

 

  (ii) the amount, expressed in dollars, of the Quarterly Cash Compensation
which would otherwise have been payable for such quarter had the Eligible
Director served as a member of the Board of the full quarter.

 

  n. “Section 409A” means section 409A of the U.S. Internal Revenue Code of
1986, as amended from time to time, and the rules, regulations and guidance
promulgated thereunder.

 

  o. “Specified Employee” means (i) if Domtar Corporation has not adopted a
specified employee policy, any Participant qualifying, on such Participant’s
Termination Date as defined in Section 2(q)(ii), as a “specified employee” as
defined in Section 409A and (ii) if Domtar Corporation has in place a specified
employee policy, any Participant qualifying as a “specified employee” under such
policy as in effect on such Participant’s Termination Date as defined in
Section 2(q)(ii).

 

  p. “Specified Unit” means a Deferred Share Unit granted after December 31,
2004 to a Participant whose Deferred Share Units are subject to taxation in the
United States and to Section 409A.

 

  q. “Termination Date” (i) in the case of a Deferred Share Unit that is not a
Specified Unit, means the earliest date on which both of the following
conditions are met:

 

  (a) the Participant has ceased to be a member of the Board or of the board of
directors of any subsidiary of the Corporation for any reason whatsoever,
including the death of a Participant; and

 

  (b) the Participant is neither an employee of the Corporation or of a
subsidiary of, nor a member of the Board or of the board of directors of any
subsidiary of the Corporation,

and, (ii) in the case of a Specified Unit, means the date of the Participant’s
“separation from service” as defined in Section 409A.

 

  r. “Termination Value” means (i) for Eligible Directors resident in Canada,
the average closing price of the Common Shares traded on The Toronto Stock
Exchange during the five trading days preceding the Termination Date and
(ii) for Eligible Directors resident in the U.S., the average closing price for
the Common Shares traded on the New York Stock Exchange during the five trading
days preceding the Termination Date.

3. Effective Date of Plan

The effective date of the Plan shall be January 1, 1999.

4. Replacement of Directors’ Stock Plan

The Plan replaces the Directors’ Stock Plan adopted in 1997.

5. Administration of the Plan

Except for matters that are under the jurisdiction of the Board as specified
under the Plan or as required by law, (a) the Plan shall be administered by the
Committee which shall have full authority to interpret the Plan, to establish,
amend, and rescind any rules and regulations relating to the Plan, and to make
such determinations as it

 

2



--------------------------------------------------------------------------------

deems necessary or desirable for the administration of the Plan; and (b) all
actions taken and decisions made by the Committee in this regard shall be final,
conclusive and binding on all parties concerned, including, but not limited to,
the Corporation, the Eligible Directors, the Participants, and their
beneficiaries and legal representatives.

6. Allotment of Deferred Share Units

From time to time, the Board, upon the recommendation of the Committee, will
determine a notional number of Deferred Share Units, which number shall be
entered in the books of the Corporation on the Due Date to the account of each
Eligible Director.

7. Directors’ Fees

In addition to the Deferred Share Units allotted pursuant to Section 6, each
Eligible Director may elect, with respect to any particular calendar year, to be
paid up to one hundred percent (100%) of the Cash Compensation otherwise payable
to such Eligible Director in cash in that calendar year in the form of Deferred
Share Units. In order to elect to participate in the Plan with respect to any
particular calendar year, an Eligible Director shall, on or before the date that
is the last business day of the calendar year ending immediately before the
particular calendar year to which the Cash Compensation relates (the “Election
Expiry Date”), complete and deliver to the Corporation the Election Form
specifying, in percentage form (the “Elected Percentage”), the extent to which
such Eligible Director elects to participate in the Plan for the particular
calendar year. Such election may be revoked or modified if written notification
of such revocation or modification is received by the Corporation before the
Election Expiry Date.

In order for an Eligible Director to participate in the Plan in the calendar
year in which such Eligible Director is first elected or appointed to the Board,
the Eligible Director shall, before the earlier of: (i) the date that is thirty
days after the date the Eligible Director is first elected or appointed to the
Board; and (ii) the last business day of the particular quarter in which the
Eligible Director is first elected or appointed to the Board, complete and
deliver to the Corporation the Election Form specifying the Eligible Director’s
Elected Percentage. Such election may be revoked or modified if written
notification of such revocation or modification is received by the Corporation
before the earlier of (i) or (ii) above.

If no election is made, and no prior election remains effective, the Eligible
Director shall be deemed to have elected to receive his Cash Compensation in
cash.

8. Taxes

The Corporation shall be authorized to deduct from any amount paid or credited
hereunder such taxes and other amounts as it may be required by law to withhold,
in such manner as it determines.

9. Number of Deferred Share Units

During the fiscal year, the number of Deferred Share Units to be credited in the
books of the Corporation to the account of an Eligible Director on a Due Date
shall be:

 

  a. the number of Deferred Share Units that the Committee has determined
pursuant to Section 6; and

 

  b. with respect to the Quarterly Cash Compensation, the number of Deferred
Share Units (including fractional Deferred Share Units calculated to four
decimal points) as is obtained by dividing the dollar amount that the director
has elected to be paid in Deferred Share Units pursuant to Section 7 by the
Market Value on the relevant Due Date.

The grant of Deferred Share Units for a fiscal year to an Eligible Director
shall be evidenced by an agreement in writing between the Eligible Director and
the Corporation.

 

3



--------------------------------------------------------------------------------

10. Credits for Dividends

A Participant’s account shall be credited with dividend equivalents in the form
of additional Deferred Share Units when normal cash dividends are paid on Common
Shares. Such dividend equivalents shall be computed by dividing: (a) the amount
obtained by multiplying the amount of the dividend declared and paid per Common
Share by the number of Deferred Share Units recorded in the Participant’s
account on the record date for the payment of such dividend, by (b) the Market
Value of a Common Share on the dividend payment date for such dividend, with
fractions computed to four decimal places.

11. Reporting of Deferred Share Units

Statement of the Deferred Share Unit accounts will be provided to the
Participants on a regular basis.

12. Payment of Deferred Share Units

In the case of Deferred Share Units that are not Specified Units, a Participant
shall receive, not later than the 31st of January following the end of the year
during which the Participant’s Termination Date occurred, a lump sum payment in
cash equal to the number of such Deferred Share Units recorded in the
Participant’s account on the Termination Date multiplied by the Termination
Value of the Common Shares underlying such Deferred Share Units or, if the
Participant so elects, a number of Common Shares to be purchased on the open
market equal to the number of such Deferred Share Units then recorded in the
Participant’s account, less in either case any applicable withholding tax. If a
director becomes a full-time salaried officer or employee of the Corporation or
any of its subsidiaries, such director’s eligibility will be suspended and the
payment date for such Director’s Deferred Share Units that are not Specified
Units will be the later of the date of cessation of employment with the
Corporation or any of its subsidiaries, or the Termination Date.

In the case of Specified Units, a Participant shall receive, in January of the
year following the year in which such Participant’s Termination Date occurs, a
lump sum payment in cash equal to the number of Specified Units recorded in the
Participant’s account on the Termination Date multiplied by the Termination
Value of the Common Shares underlying such Deferred Share Units or, if the
Participant so elects, a number of Common Shares to be purchased on the open
market equal to the number of Specified Units then recorded in the Participant’s
account, less in either case any applicable withholding tax. Notwithstanding
anything to the contrary contained in this Plan, if the Participant is a
Specified Employee, any payment required to be made to such Participant under
the plan upon or following the Participant’s Termination Date shall be delayed
until six months after the Participant’s Termination Date (or, if earlier, upon
the Participant’s death) to the extent necessary to comply with, and avoid
imposition on the Participant of any tax penalty imposed under, Section 409A.
Should payments be delayed in accordance with the preceding sentence, the
accumulated payment that would have been made but for the period of the delay
shall be paid in a single lump sum as soon as administratively practicable
following the six month anniversary of the Participant’s Termination Date, and
not later than 90 days after such six month anniversary. If a director becomes a
full-time salaried officer or employee of the Corporation or any of its
subsidiaries, such director’s eligibility will be suspended.

Upon payment in full of any Deferred Share Units, such Deferred Share Units
shall be cancelled.

In cases of Participants who are citizens or residents of a country other than
Canada, the Corporation shall have the right, in its sole discretion, to pay
entirely in cash the value, as computed under the Plan, of a Participant’s
Deferred Share Unit entitlement (less any applicable withholdings), should it
deem the regulatory or other requirements of the applicable foreign jurisdiction
associated with the purchase of, or payment in, Common Shares too onerous to it
or to the Participant.

 

4



--------------------------------------------------------------------------------

13. Adjustment to Deferred Share Units

In the event of the declaration of any stock dividend, a subdivision,
consolidation, reclassification, exchange, or other change with respect to the
Common Shares, or a merger, consolidation, spin-off, or other distribution
(other than normal cash dividends) of the Corporation’s assets to shareholders,
then the accounts of each Eligible Director and Deferred Share Units outstanding
under the Plan shall be adjusted in such manner, if any, as the Committee may in
its discretion deem appropriate to reflect the event. However, no amount will be
paid to, or in respect of, an Eligible Director under the Plan or pursuant to
any other arrangement, and no Deferred Share Units will be granted to or in
respect of such Eligible Director to compensate for a downward fluctuation in
the price of the Common Shares.

14. Rights of Participants

Except as specifically set out in the Plan, no Eligible Director, Participant or
other person shall have any claim or right to any Common Shares deliverable in
payment of Share Units granted pursuant to the Plan.

Under no circumstances shall Deferred Share Units be considered Common Shares
nor shall they entitle any Participant to exercise voting rights or any other
rights attaching to the ownership of the Common Shares, nor shall any
Participant be considered the owner of the Common Shares until after the date of
the purchase of such Common Shares on the open market.

Neither the Plan nor any grant hereunder shall be construed as granting a
Participant a right to be retained as a member of the Board or as a member of
the board of directors of any Subsidiary or a claim or right to any future
grants of Deferred Share Units.

15. Death of Participant

In the event of a Participant’s death, any and all Deferred Share Units then
credited to the Participant’s account shall become payable to the Participant’s
estate in accordance with the terms of the Plan.

16. Withholding Taxes

The Corporation shall be entitled to deduct any amount of withholding taxes and
other withholdings from any amount paid or credited hereunder.

17. Unfunded Plan

Unless otherwise determined by the Committee and approved by the Board, the Plan
shall be unfunded until payment of the Deferred Share Units.

The Corporation’s obligations hereunder shall constitute general, unsecured
obligations, payable solely out of its general assets and no Participant or
other person shall have any right to any specific assets of the Corporation. The
Corporation shall not segregate any assets for the purpose of funding its
obligations with respect to the Deferred Share Units credited hereunder and
shall not be deemed to be a trustee of any amounts to be distributed or paid
pursuant to the Plan. No liability or obligation of the Corporation shall be
deemed to be secured by any lien of, or encumbrance on, any property of the
Corporation.

18. Amendment, Suspension or Termination of Plan

Except for Section 6 herein, which may not be amended without the approval of
the Board, the Committee may from time to time amend or suspend the Plan in
whole or in part and may at any time terminate the Plan. However, any such
amendment, suspension or termination shall not adversely affect the accrued
rights of any Eligible Director or Participant at the time of such amendment,
suspension or termination, without the consent of the affected Eligible Director
or Participant.

 

5



--------------------------------------------------------------------------------

If the Board terminates the Plan, no new Deferred Share Units (other than
Deferred Share Units referred to in Sections 10 and 13) will be credited to the
account of an Eligible Director, but previously credited Deferred Share Units
shall remain outstanding, be entitled to dividend equivalents as provided under
Section 10 and to adjustments as provided under Section 13, and be paid in
accordance with the terms and conditions of the Plan existing at the time of
termination. The Plan will finally terminate for all purposes when the last
remaining Participant receives payment of all Deferred Share Units recorded in
the Participant’s account.

19. Section 409A

Neither the Corporation nor any of its Affiliates, nor any of their respective
directors, officers or employees shall have any liability to a Participant in
the event Section 409A applies to any award, payment or benefit paid or provided
pursuant to the Plan in a manner that results in adverse tax consequences for
the Participant or any of his or her beneficiaries or transferees. The Committee
may unilaterally amend, modify or terminate any award, payment or benefit paid
or provided under the Plan if it determines, in its sole discretion, that such
amendment, modification or termination is necessary or advisable to comply with
applicable U.S. law as a result of changes in law or regulation or to avoid the
imposition of an additional tax, interest or penalty under Section 409A.

20. Compliance with Laws

The administration of the Plan shall be subject to and made in conformity with
all applicable laws and any applicable regulations of a duly constituted
authority. Should the Corporation, in its sole discretion, determine that it is
not feasible to honour an election in favour of Deferred Share Units due to such
laws or regulations, its obligation shall be satisfied by means of an equivalent
cash payment (equivalence being determined on before-tax basis).

21. General Restrictions

Except as required by law, the rights of a Participant under the Plan are not
capable of being anticipated, assigned, transferred, alienated, sold,
encumbered, pledged, mortgaged, or charged and are not capable of being subject
to attachment or legal process for the payment of any debts or obligations of
the Participant.

22. Governing Law

The Plan shall be governed by, and interpreted in accordance with, the laws of
the Province of Quebec and any laws of Canada applicable therein.

 

6